internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-143984-02 date date legend agency mortgagor state bonds city date date z dear this is in response to your ruling_request under sec_142 of the internal_revenue_code_of_1986 the 1986_code that certain types of leases described below of certain units in a residential_rental_project the project financed with the bonds will not cause the project to be treated as used_on_a_transient_basis under sec_1_103-8 of the income_tax regulations or unavailable to members of the general_public under sec_1_103-8 for purposes of sec_142 plr-143984-02 facts and representation sec_2 the agency is a corporate governmental agency constituting a public benefit corporation of the state established pursuant to state law the agency is empowered to issue obligations on behalf of the state within the meaning of sec_1_103-1 the mortgagor is a state limited_liability_company formed solely to develop own and operate the project on date and date the agency issued the bonds as part of a single issue in the amount of dollar_figurez and loaned the proceeds to mortgagor to finance a portion of the costs of the acquisition construction and equipping of the project the mortgagor elected to apply the test of sec_142 and the deep rent skewing provisions of sec_142 to the project as such at least percent of the residential units are required to be occupied by individuals whose gross_income will not exceed percent of the area_median_gross_income as defined in sec_142 the low income units moreover at least percent of the low income units are required to be occupied by individuals whose gross_income will not exceed percent of the area_median_gross_income the remainder of the residential units are expected to be rented without regard to the income of the occupants the market rate units each residential unit in the project will contain complete living facilities including a fully equipped kitchen one or more bathrooms and living and sleeping facilities the mortgagor will rent the residential units unfurnished in addition to residential units the project will contain when completed the following facilities for use by the occupants of the project a fitness center a tenant lounge and laundry facilities the mortgagor will not provide or cause to be provided any maid or food services the mortgagor will not provide or cause to be provided any healthcare or similar services the project will not hold itself out as a hotel and will not offer any common hotel services such as bell service operator-assisted telephone service or the ability to enter the project and contemporaneously obtain accommodations neither the project nor the residential units contained therein are subject_to any federal state or local hotel tax the project has not been designated as a hotel in its certificate of occupancy or under any state or local law during the qualified_project_period as defined in sec_142 the mortgagor proposes to lease residential units in the project to one or more business entities unrelated to the mortgagor the corporate tenants for use as private dwelling units by individuals and families associated with a corporate tenant the occupants the lease for each residential unit rented by mortgagor to a corporate tenant will be separate from and not contingent upon any of the other leases entered into between the mortgagor and that corporate tenant or any other tenant also corporate tenants are expected to furnish the residential units that they provide for use by the occupants the mortgagor will have no interest in and will not be a party to the financial arrangements between a corporate tenant and the occupants associated with that corporate tenant plr-143984-02 mortgagor also proposes to lease residential units in the project to one or more business entities the conduit tenants which are in the business of leasing residences to the general_public the conduit tenants will sublease the leased residential units directly to the general_public including corporate tenants the subleasing occupants the subleasing occupants of these residential units will be neither related to nor associated with the conduit tenant or the mortgagor the lease for each residential unit rented by mortgagor to the conduit tenant will be separate from and not contingent upon any of the other leases entered into between the mortgagor and that conduit tenant or any other tenant conduit tenants are expected to provide periodic linen and cleaning services to the subleasing occupants also conduit tenants are expected to furnish the residential units that they lease to subleasing occupants the mortgagor will have no interest in and will not be a party to the financial arrangements between a conduit tenant and its subleasing occupants except as described herein the terms and conditions of each lease offered to a corporate tenant or a conduit tenant will be substantially the same as those of leases executed by natural persons for a comparable residential unit in that the lease_term will be for a one-year or two-year period the parties to the lease have termination rights provided and permitted by applicable law in the event of default under the lease and the lease is not assignable and a residential unit may not be sublet except to occupants or subleasing occupants as described below or as required_by_law to be permitted each lease to a corporate tenant or conduit tenant will contain the following provisions each occupant or subleasing occupant must occupy the leased residential unit for a period of at least days the residential unit may not be used as a hotel or for transient use and the corporate tenant or conduit tenant is required to provide to the mortgagor the identity of each occupant and subleasing occupant and the expected term of the occupancy prior to any such occupant or subleasing occupant taking up residence in a residential unit each corporate tenant will be specifically permitted to enter into occupancy agreements with occupants including subleases pursuant to which occupants may be required to reimburse the corporate tenants for any part of the rent paid_by the corporate tenant for the residential unit and for use of furniture each conduit tenant will be specifically permitted to sublet its residential units to subleasing occupants at rents higher than the rent charged by the mortgagor to the conduit tenant except as described herein the terms and conditions of each sublease between a conduit tenant and a subleasing occupant will be substantially the same as those of leases entered into between the mortgagor and natural persons for a comparable residential unit none of the residential units leased to corporate tenants will qualify as a low income unit a residential unit leased to a conduit tenant may qualify as a low income unit to the extent that the income of the subleasing occupant other than a corporate tenant is below the applicable_income_limit under sec_142 no single corporate tenant directly or indirectly through a conduit tenant will lease more than percent of the total number of residential units in the project at any time in all cases no more than percent of the total number of residential units in the project will in the aggregate plr-143984-02 be leased at any time to corporate tenants directly or indirectly through a conduit tenant law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any private_activity_bond unless it is a qualified_bond sec_141 states that an exempt_facility_bond is a qualified_bond sec_142 provides that the term exempt_facility_bond includes any bond issued as part of an issue percent or more of the net_proceeds of which are to be used to provide qualified residential rental projects sec_142 defines the term qualified_residential_rental_project to mean any project for residential_rental_property if at all times during the qualified_project_period the project meets one of the income requirements as elected by the issuer specified in sec_142 or b comprehensive regulations have not been promulgated under sec_142 nevertheless regulations promulgated under the corresponding provisions of the internal_revenue_code of the code continue to apply except as otherwise modified by sec_1301 of the tax_reform_act_of_1986 vol c b the act and subsequent law sec_1_103-8 promulgated under the code provides that to qualify as an exempt facility under sec_103 of the code the predecessor to sec_142 of the 1986_code a facility must serve or be available on a regular basis for general_public use or be a part of a facility so used as contrasted with similar types of facilities which are constructed for the exclusive use of a limited number of nonexempt persons in their trade or businesses for example a private dock or wharf owned by or leased to and serving only a single manufacturing plant would not qualify as a facility for general_public use but a hangar or repair facility at a municipal airport or a dock or a wharf would qualify even if it is owned by or leased or permanently assigned to a nonexempt_person provided that such nonexempt_person directly serves the general_public such as a common passenger carrier or freight carrier similarly an airport owned or operated by a nonexempt_person for general_public use is a facility for public use as is a dock or wharf which is a part of a public port however a landing strip which by reason of a formal or informal agreement or by reason of geographic location will not be available for general_public use does not satisfy the public use requirement the act reorganized sec_103 and sec_103a of the code into sec_103 and sec_141 through of the 1986_code congress intended that to the extent not amended by the act all principles of pre-1986 act law would continue to apply to the reorganized provisions h_r conf_rep at ii- vol c b the public use requirement continues to apply to facilities constructed using the proceeds of exempt facility bonds see h_r rep pincite vol c b plr-143984-02 sec_1_103-8 provides generally that a residential_rental_project is a building or structure together with any functionally related and subordinate facilities containing one or more similarly constructed units - a which are used on other than a transient_basis and b which satisfy the requirements of sec_1_103-8 and are available to members of the general_public in accordance with the requirement of sec_1_103-8 sec_1_103-8 further provides that substantially_all of each project must contain such units and functionally related and subordinate facilities hotels motels dormitories fraternity and sorority houses rooming houses hospitals nursing homes sanitariums rest homes and trailer parks and courts for use on a transient_basis are not residential rental projects sec_1_103-8 provides examples that illustrate the application of sec_1 b in example a city issues bonds to be used to finance the construction of an apartment building the building is constructed adjacent to a factory and the factory employees are to be given preference in selecting tenants the city loans the proceeds of the bonds to m the tax owner of the project the loan is secured_by a promissory note from m and a mortgage on the project requiring annual payments sufficient to amortize the principal and interest on the bonds m maintains percent of the units in the project for low_or_moderate_income individuals the example concludes that the bonds are industrial_development_bonds and the facility is not an exempt facility under sec_103 of the code and sec_1_103-8 because it is not a facility constructed for use by the general_public we first address whether the leases to corporate tenants and conduit tenants will cause the project to be used_on_a_transient_basis under sec_1_103-8 each of the leases to corporate tenants and conduit tenants for a residential unit in the project will be for one or two years subject_to the rights of both the mortgagor and the lessee under state law to terminate the lease the occupancy of a leased unit by occupants and subleasing occupants will be for a period of not less than days with notice given to the mortgagor each time the occupant or subleasing occupant changes thus we conclude that the leases to corporate tenants and conduit tenants will not cause the residential units of the project to be used_on_a_transient_basis for purposes of sec_142 of the 1986_code and b in addition the type of services and accommodations afforded at the project by mortgagor corporate tenants or conduit tenants are not inconsistent with those of a modern apartment building and thus the project is not one of the types of prohibited facilities described in sec_1_103-8 second we address whether the leases to corporate tenants and conduit tenants will cause the project not to be available for general_public use under sec_1 a except as indicated above units of the project are to be leased to corporate tenants and conduit tenants on the same terms and conditions as other members of plr-143984-02 the public thus in one respect corporate tenants’ and conduit tenants’ right to lease residential units of the project is no different than the right of any other member of the general_public to lease a similar unit however unlike other tenants of the project corporate tenants and conduit tenants may rent multiple residential units in the project notwithstanding conduit tenants will lease their residential units to the general_public on substantially the same terms and conditions as the mortgagor this is similar to the example in the regulations of an airport or a dock or a wharf being permissibly leased or permanently assigned to a nonexempt_person provided that such nonexempt_person directly serves the general_public while this is not the case with respect to corporate tenants the number of residential units that may be leased by any corporate tenant or to corporate tenants in the aggregate will not place corporate tenants in a position to obtain preferential treatment from mortgagor this ensures that the project will not be for the exclusive use of a limited number of nonexempt persons in their trades_or_businesses in the manner described in the regulations accordingly we conclude that the leases to corporate tenants and conduit tenants as described herein will not cause the project to be unavailable for general_public use for purposes of sec_1_103-8 conclusion the leases to corporate tenants and conduit tenants as described herein will not cause the project financed with the bonds to be used_on_a_transient_basis under sec_1_103-8 or to fail to be available for general_public use under sec_1_103-8 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning whether the interest on the bonds will be excludable from gross_income under sec_103 of the 1986_code this ruling is directed only to the taxpayer s requesting it sec_6110 of the 1986_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the agency may impose additional restrictions on the number of residential units in the project that may be used by corporate tenants or conduit tenants these restrictions will not affect the conclusions in this letter plr-143984-02 sincerely assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
